I agree with the majority of the court that under Ohio law there was a real labor dispute on the facts, as developed below and in this court. See cases cited by majority. There is, however, no rational basis to conclude from recent Supreme Court cases that where the National Labor Relations Board has refused to exercise its jurisdiction, Section 10 (a) of the National Labor-Management Relations Act operates to exclude jurisdiction from the courts of the states. The rule is axiomatic: where transactions of a commercial nature do not affect interstate commerce, or where it has not been proved that interstate commerce has been affected, the Congress of the United States has no constitutional authority to control such transactions of a commercial nature.
The immediate problem is raised as to whether appellee's business of realty construction permeates interstate commerce. The majority finds that the procedural steps taken before the National Labor Relations Board, wherein the plaintiff alleged it was involved in interstate commerce, is an irrevocable admission, one which is conclusive upon that issue. Whether such is the case depends upon the law of Ohio regarding evidence and factual admissions and conclusions of law. The allegation of jurisdiction or lack of it is a conclusion of law. 31 Ohio Jurisprudence, 562, Pleading, Section 25. 21 Ruling Case Law, 442, Section 5. As a conclusion of law, it is not binding upon a party as an admission of fact against interest. Abbott, Admx.,
v. Cocke, 29 Ohio Law Abs., 504; 21 Ohio Jurisprudence (2d), 328, Evidence, Section 315. In my opinion, therefore, a necessary allegation of jurisdiction, that appellee was engaged in interstate commerce, is not operative against appellee as an estoppel, as the majority would have it. As far as its probative *Page 32 
value is concerned, any presumption the allegation might raise is more than rebutted by the Regional Board's statement that "the company's operations do not meet the board's current standards for the assertion of jurisdiction." The use of "operations" indicates to me that appellee's business did not affect interstate commerce sufficiently to have the labor board exercise its jurisdiction over the case.
Of course, what the labor board's standards may or may not be is not legally determinative of the fact of interstate commerce. The final authority on this issue is the United States Supreme Court. For the purposes of this case, however, the necessity of proving an effect on interstate commerce to be already existing has not been met by the appellant who had the burden of proving its assertion of lack of jurisdiction in the Ohio courts. Indeed, I have found no case in which evidence has not been adduced to show the past and existent effect on interstate commerce of a party's business; on the contrary, I draw the conclusion that such evidence is necessary, and that any evidence as to prospective effect is of no legal value. Such has been the import of cases such as Guss v. Utah Labor RelationsBoard, 353 U.S. 1, 1 L. Ed. (2d), 601, 77 S. Ct., 598, andAmalgamated Meat Cutters  Butchers Workmen of North America,Local No. 427, v. Fairlawn Meats, Inc., 353 U.S. 20, 1 L. Ed. (2d), 613, 77 S. Ct., 604, both decisions of the Supreme Court, and both extremely pertinent to this case.
The court in the Guss case stated:
"On these facts we start from the following uncontroverted premises:
"(1) Appellant's business affects commerce within the meaning of the National Labor Relations Act and the National Labor Relations Board had jurisdiction. Board v. Fainblatt, supra
[306 U.S. 601]."
The court thus imposed jurisdiction as far as "commerce" is concerned after the regional labor board had found the appellant's activities too local to warrant an exercise of jurisdiction. But the Guss case did present facts showing the already existing effect on interstate commerce.
The "no-man's-land" situation should not apply in this *Page 33 
case because of the failure to show even a de minimis effect on interstate commerce. Until such — or sufficient — effect is shown in a case, I do not believe that Section 10 (a) has any bearing upon the jurisdiction of Ohio courts involving disputes under the Taft-Hartley Act.